Citation Nr: 0708082	
Decision Date: 03/19/07    Archive Date: 04/09/07	

DOCKET NO.  04-21 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs(VA) Regional Office(RO) in 
Waco, Texas


THE ISSUE

Entitlement to a disability rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from January 1969 to 
August 1970.  He served in Vietnam from August 1969 to 
August 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
VARO in Waco, Texas, that confirmed and continued a 
50 percent disability rating for the veteran's PTSD.  

The appeal is remanded to the RO by way of the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
the veteran should further action be required.  


REMAND

A review of the evidence of record reveals the most recent 
medical records pertaining to treatment and evaluation of the 
veteran for psychiatric purposes are dated in 2004.  VA's 
duty to assist the veteran under Veterans Claims Assistance 
Act of 2000 includes providing a medical examination if 
necessary to decide a case.  Generally, examination will be 
requested whenever VA determines that there is a need to 
determine the nature and extent of a disability.  38 C.F.R. 
§ 3.327(a) (2006).  Reexaminations are required if it is 
likely that a disability has worsened, or the evidence 
indicates that there has been a material change in the 
disability, or if the current rating might be incorrect.  

At the time of the January 2007 video conference hearing with 
the undersigned, the veteran and his representative indicated 
that he had been seen at the Dallas VA medical facility as 
recently as December 2006 and January 2007 (Transcript, page 
4).  The veteran indicated that his symptoms were so severe 
that he was not able to work (Transcript, page 19).  The 
matter of his inability to work because of the severity of 
his service-connected post-traumatic stress disorder is 
inextricably intertwined with his claim for a disability 
rating increase for his post-traumatic stress disorder.  See 
Harris v. Derwinski, 1 Vet. App. 180 (1991) (two or more 
issues are inextricably intertwined if one claim could have a 
significant impact on the other).  

With regard to the veteran's testimony that he has recently 
received treatment for his PTSD, under Bell v. Derwinski, 2 
Vet. App. 611 (1992), VA is deemed to have constructive 
knowledge of certain documents which are generated by VA for 
employees.  Id. at 612-13.  If those documents predate a 
Board decision on appeal, are within VA's control, and could 
reasonably be expected to be part of the record, then "such 
documents are, in contemplation of law, before the Secretary 
and the Board and should be included in the record."  Id. at 
613.  If such material could be determined for the claim, a 
remand for adjudication is in order.  Dunn v. West, 11 Vet. 
App. 462 (1998).  

In view of the foregoing, the case is REMANDED for the 
following actions:  

1.  The AMC or RO should obtain copies of 
all records of the veteran's treatment 
for psychiatric purposes at the Dallas 
VAMC from late 2004 to the present.  

2.  The veteran should be asked to 
complete a VA Form 21-8940 (Veterans 
Application for Increased Compensation 
Based on Unemployability).  He should be 
asked to provide information regarding 
the circumstances surrounding the 
termination of his employment at any work 
place that is listed.  Individuals at the 
companies listed should be contacted and 
asked to provide statements regarding the 
circumstances surrounding the termination 
of the veteran's employment at the 
locations.  

3.  The veteran should be afforded a 
psychiatric examination for the purpose 
of determining the current nature and 
extent of impairment attributable to his 
service-connected PTSD.  All indicated 
tests, to include psychological testing, 
should be conducted.  A global assessment 
of functioning score should be provided 
for the impairment attributable to the 
post-traumatic stress disorder and the 
examiner should opine as to the impact of 
the post-traumatic stress disorder on the 
veteran's ability to obtain and maintain 
some form of gainful employment.  The 
claims folder should be made available to 
the examiner for review and this should 
be noted in the report of the 
examination.  

4.  Then, VA should review the record and 
make sure that all development actions 
have been conducted and completed in 
full.  VA should then undertake any other 
action required to comply with the notice 
and assistance requirements of the VCAA 
and its implementing regulations.  

Then, VA should readjudicate the claim.  If the benefit 
sought is not granted to the veteran's satisfaction, a 
supplemental statement of the case should be issued.  The 
Board intimates no opinion, either legal or factual, as to 
any final outcome warranted.  No action is required of the 
veteran until he receives further notice.  However, the Board 
takes this opportunity to advise him of the importance of 
cooperating with VA to develop his claim, including reporting 
for a scheduled VA examination.  He is advised that any 
failure to report for any scheduled examination may result in 
the denial of the claim.  38 C.F.R. § 3.655 (2006).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



